Citation Nr: 0926417	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma claimed as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to a separate compensable disability 
evaluation for hypertension as a diabetic complication.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2003 and January 2004 rating 
decisions of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran's claim was previously remanded in January 2006 
for additional development and notification.  By a decision 
dated in March 2008, the Board denied entitlement to service 
connection for glaucoma and denied entitlement to a separate 
compensable disability evaluation for hypertension.  The 
Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  In a February 2009 order, the Court 
endorsed a February 2009 Joint Motion for Remand, vacated the 
March 2008 Board decision and remanded the matter for 
compliance with the instructions in the Joint Motion.  The 
case now returns to the Board following the Court's Order.  

The Veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in November 2005.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

Upon review of the Joint Motion for Remand, the Board finds 
that the Veteran's appeal must be remanded to the RO/AMC for 
additional development.  

In the Joint Motion for Remand, the parties determined that 
the Board erred by failing to ensure that the agency made 
reasonable efforts to obtain medical records from an 
identified private medical provider, Dr. H.  The Joint Motion 
notes that in the January 2006 Remand, the Board directed VA 
to attempt to obtain records from Dr. H.  In the March 2008 
decision, the Board noted that the RO sent the Veteran a 
consent form to obtain treatment records from Dr. H., but 
that the Veteran did not respond to the request.  However, in 
a letter dated in September 2006, the Veteran explained that 
the medical records from Dr. H. were sent to the Appeals 
Management Center (AMC) on February 10, 2006 and were not 
listed in the evidence in the September 2006 Supplemental 
Statement of the Case (SSOC).  The Joint Motion indicated 
that the absence of Dr. H's records shows that they were 
never associated with the claims file.  See Joint Motion at 
3.  The Joint Motion noted that there was no indication that 
VA made any further attempts to obtain these records after 
the Veteran put VA on notice that they had been sent and this 
was error.  See 38 C.F.R. § 3.159(c)(1); Murincsak v. 
Derwinski, 2 Vet. App 363, 373 (1992).  Consequently, in 
order to comply with the February 2009 Court order, the Board 
finds that the AMC must be contacted to search for Dr. H's 
records.  

In addition, the Joint Motion noted that the Board also erred 
by failing to ensure that the Veteran received an examination 
adequate to develop his glaucoma claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  In the January 2006 
Remand, the Board directed the RO to schedule the Veteran for 
a VA ophthalmology examination.  The Veteran was afforded an 
examination in July 2006.  The examiner opined that the 
etiology of the glaucoma was more likely than not idiopathic 
and that the research study results with respect to the 
association of diabetes in glaucoma were equivocal at best.  
In reviewing the examiner's opinion, the Joint Motion 
indicated that the examiner only mentioned two research 
studies to support his opinion.  One study showed that there 
was a negative risk factor for diabetes and glaucoma but as 
admitted by the examiner, the study did not try to explain it 
and just stated it as a statistical finding as part of the 
study.  The second study mentioned did show an association 
between diabetes and glaucoma, but the examiner seemed to 
discount the study because the testing method consisted of 
only a questionnaire in which the patient answered yes or no 
for the diabetes.  See Joint Motion at 5; see also July 2006 
examination report.  In January 2008, the Veteran contended 
that the examiner failed to reference any medical authorities 
supporting his opinion regarding the equivocality of the 
research study results.  The Veteran also provided examples 
of the generally accepted view that diabetics are more likely 
to develop glaucoma than non-diabetics.  In reviewing the 
Veteran's contentions and the VA examination report, the 
Board finds that a new VA ophthalmologic examination is 
warranted.  The July 2006 VA examiner's opinion as to the 
equivocality of the research study results is afforded low 
probative value as the examiner only mentioned two studies 
and failed to provide a full rationale for his opinion.  As 
such, the Veteran should be provided an additional VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the AMC and request a search 
be conducted for the medical records from 
Dr. H as identified by the Veteran in the 
September 2006 statement.  If the records 
cannot be found at the AMC, inform the 
Veteran that he may submit the records or 
that he can submit a VA 21-2142, 
Authorization to Release and Consent to 
request private treatment records from Dr. 
H.  The records to the extent available 
should be associated with the claims 
folder.  If any identified records cannot 
be obtained, this should be documented in 
the claims folder.  

2.  After obtaining any additional records 
to the extent possible, schedule the 
Veteran for a VA ophthalmology 
examination.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examination report should reflect that 
such a review was conducted.  

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran's current glaucoma was either 
caused or aggravated by his service-
connected diabetes mellitus.  The examiner 
should note that aggravation is defined 
for legal purposes as a permanent 
worsening of the underlying condition 
beyond the natural progress of the 
disorder.  The examiner should discuss the 
risk factors the Veteran had for 
developing glaucoma (previously noted as 
diabetes mellitus and family history) and 
what is the likely (at least 50 percent 
chance) risk factor that led to his 
developing glaucoma.  The examiner should 
also take into account the July 2006 VA 
examiner's opinion regarding the 
equivocality of the research studies in 
the provided opinion.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning there is a less than 
50 percent likelihood).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

A rationale should be provided for any 
opinion given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the Veteran.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


